                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Pension Fund of Cement Masons' Union Local
Union No. 502, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:20−cv−06740
                                                                Honorable Franklin U.
                                                                Valderrama
Hooks AV, LLC, et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 17, 2021:


         MINUTE entry before the Honorable Franklin U. Valderrama: The Court has
reviewed the entered and continued Motion for Default Judgment [9]. The Court grants
the motion in part and denies the motion in part. The motion is granted as against
defendant Hooks AV, LLC d/b/a Hooks Concrete and Construction. Judgment amount of
$21,005.95 is awarded in favor of Plaintiffs against defendant Hooks AV, LLC d/b/a
Hooks Concrete and Construction. The motion is denied without prejudice as against
defendant Sherman L. Neal, because the Affidavit of Attorney fails to reflect what actions
the attorney took to determine that Mr. Neal is not in the military, fails to confirm that the
attorney searched for Mr. Neal through the Servicemembers Civil Relief Act website, and
fails to confirm that Mr. Neal is indeed not in the military. Mailed notice (axc).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
